 In the Matter of ERIE CITY IRON WORKSandINTERNATIONAL BROTH-ERHOOD OF FIREMEN AND OILERS, LOCAL 249, A. F. OF L.Case No. R-133.-Decided March 00, 1941Jurisdiction:engine, boiler, tank, and coal pulverizing equipment manufactur-ing industry.Investigation and Certification of Representatives:existence of question: Com-pany refused recognition to petitioning union until it received proof that theunion represented a majority of the employees in the unit claimed appro-priate;, contract entered into with notice of petitioner's claim to represen-tation and after institution of proceedings, no bar to ; election necessary.Unit Appropriatefor CollectiveBargaining:factors evenly balanced; powerhouse employees sufficiently distinct to constitute a separate unit ; deter-mining factor desires of employees in craft ; election to determine.Mr. Leonard K. Deeds,ofErie,Pa., andMr. R. E. Seitz,ofCleveland, Ohio, for the Brotherhood.Gunnison, Fish, GiffordcCChapin,byMr.W. Pitt Gifford,ofErie, Pa., for the Company.Marsch, Spaeder, Baur & Marsch, by Mr. J. A. Spaeder,of Erie,Pa., for the Association..Mr. Edward Scheunemann,-ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 11, 1941, International Brotherhood of Firemen 'andOilers, Local 249, A. F. of L., herein called the Brotherhood, filedwith the Regional Director for the Sixth Region (Pittsburgh, Penn-sylvania), a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Erie City IronWorks, Erie, Pennsylvania, herein called the Company, and request-ing an investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called' the Act.On February 7, 1941, the National LaborRelationsBoard, herein called the Board, acting pursuant to 'Sec-tion 9 (c) of the Act, and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2,_ as amended, or-dered an investigation and authorized the Regional Director to con-30 N. L.R. B., No. 66.'469- 470DECISIONS OF NATIONALLABOR RELATIONS BOARDduct it and to provide for an appropriate hearing,upon due notice.On February 10, 1941, the Regional Director issued a notice ofhearing, copies of ivhich were duly served upon the Brotherhood,the Company, and Erie City Iron Works Employees Association,herein called the Association, a labor organization claiming to repre-sent employees affected by the investigation.Pursuant to notice, a hearing was held on February 18, 1941, be-fore Robert H. Kleeb, the Trial Examiner duly designated by theChief Trial Examiner.The Company, the Brotherhood, and theAssociation, represented by counsel, participated in the hearing andwere -afforded full opportunity to be heard, to examine, and cross-examine witnesses, and to introduce evidence bearing on the issues.The. Board has reviewed the rulings of the Trial Examiner onmotions and on objections to the admission of evidence, and findsthat no prejudicial errors were committed.The rulings are hereby,affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, a Pennsylvania corporation with its principal officeand place of business in Erie, Pennsylvania, is engaged in the manu-facture of engines, boilers, tanks, and coal pulverizing equipment.In 1940, the Company purchased raw materials valued at more than$900,000 from outside the State of Pennsylvania.' Such materialsconstituted approximately 75 per cent of the total raw, materialsused by the Company. During the same period the Company shippedapproximately 85 per cent of its finished products, amounting invalue to more than $1,000,000, to States other than the State ofPennsylvania.The Company admits that it is engaged in commercewithin the meaning of the Act.H. THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Firemen and Oilers, Local 249, isa labor organization, affiliated with the American Federation of La-bor.It 'admits to membership power house employees of theCompany.Erie City Iron Works Employees Association is an unaffiliatedlabor organization. It admits to membership employees of the,III.. THE QUESTION CONCERNING REPRESENTATIONOn September 14, 1940, the Brotherhood, by letter, requested theCompany to recognize it as exclusive representative of the power ERIECITY IRON \TORKS471house employees and to enter into negotiations for a collective bar-gaining contract covering those employees.On September 27, 1940,the Company replied that it could not recognize the Brotherhooduntil it had received proof that the Brotherhood represented ^ a ma-jority of the power house employees.On October 11, 1940, theBrotherhood filed the petition herein.On November 7, 1940, theCompany and the Association executed a collective bargaining agree-ment in which the Company recognized the Association as exclusiverepresentative of _all production and maintenance employees, in-cluding those employed in the power house.We shall not consider.the contract a bar to an investigation of representatives in view ofthe fact that it was executed after the Brotherhood had notified theCompany of its majority claim and filed its petition in the presentproceeding.'Both the Brotherhood and the Association have substantial mem-bership among the employees in the power house.2We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe -Brotherhood contendsthatthe employees engaged in theoperation of boilers and engines in the power house, constitute anappropriate unit; the-Association contends'that those employeesshould be included in an industrial unit comprising all productionand maintenance employees of the Company.The power house is,a separate department within the plant andprovides heat and power for the'operation of the machinery'Matter of American-West African Lines, Inc,andMarine Engineers Beneficial Associa-tion,4N. L. R.B. 1086;Matter of Wilmington Transportation CompanyandInlandBoatmen's Union, etc.,4N. L. R. B. 750.2The Regional Director reported the Brotherhood had submitted to him seven member-ship cards, five of which were dated in December 1940, two of which were undated, and all'ofwhich bore apparently genuine signatures of persons on the Company'spay roll onJanuary 17,1941.He also reported that the Association had submitted to him five appli-cation cards,three of which were dated in July 1937,and two of which were dated inJanuary 1941,all of which bore the apparently genuine signatures of persons whose nameswere on the Company's pay roll of January 17, 1941.He reported further that three ofthe employees had signed cards for both the Brotherhood and the Association. 472DECISIONS OF NATIONAL LABOR ,RELATIONS BOARDthroughout the rest of the plant.There are nine employees engagedin operating boilers and engines in the power house.They are allrequired by law to be licensed as firemen or as engineers.The Association was organized in May 1937, and admitted to'membership all production and maintenance employees.In July1937, it,formulated and sent to the respondent a written statementof working conditions for the entire plant, which it requested therespondent to institute, including a 15¢ per hour wage increase, an8-hour day, and payment of time and one-half for overtime. InAugust 1937, the Company replied by a signed letter, which approvedwith some exceptions, the conditions demanded by the- Association.The Company's letter concluded: "This arrangement to be subject tocancellation by either party. on thirty (30) days' notice in writingto the other party." In 1938, representatives of the Brotherhoodconferred with the respondent concerning and obtained, the rein-statement of a power house employee.They also requested theCompany to negotiate a contract with the Brotherhood for the powerhouse employees, but no negotiations were held at that time.OnNovember 7, 1940, as heretofore noted, the Association and the Com-pany, executed a collective bargaining contract in which the Associa-tion was recognized as exclusive bargaining agent for all productionand maintenance employees, including those in the power, house.On the entire record, we believe that the power house employeesmay properly be considered either as a separate unit or as part of theindustrial unit for which the Association contends.Where theconsiderations are evenly balanced, as here, we shall apply the prin-ciple that the desires of the power house employees constitute thedetermining factor.8The record does not reveal conclusively whether the power houseemployees desire to be separated in a power house unit or to be a partof the larger unit.We shall, therefore, direct that an election beheld among the power house employees to determine whether theydesire to be represented by the Brotherhood, by the Association, orby neither. In the event the Brotherhood wins the election we shallfind the power house to be an appropriate unit and shall certify theBrotherhood as the exclusive bargaining representative for thepower house employees; in the event the Brotherhood does not win,we' shall dismiss its petition.The Association contends that Frank Kawinski, Harry Burger,and Carl Burns, who are employed in the power house at the presenttime, do not come within a unit composed of power house employeesbecause they are not permanently employed there.The Brotherhood8 SeeMatter of TheGlobeMachine and Stamping Co.andMetal Polishers'Union, LocalNo. 3, et as., 3N. L. R. B.294, and subsequent cases. ERIE CITY IRON WORKS473and the Company contend that they should be included in a unitofpower house employees.Kawinski and Burger have beenemployed in the power house during the winter months, and duringthe remainder of the year are employed on maintenance.They arecarried on the pay roll throughout the year as permanent powerhouse employees and receive the wages paid to regular power housefiremen and engineers during the entire year.They are licensedas firemen and engineers.Frank G. Brinig, general manager for theCompany, stated that Kawinski and Burger would be employed inthe power house during the entire year if business conditions war-ranted it,and that there was a possibility,due to increased produc-tion, that they would be permanently employed in the power-housein the future.We find that they should be included within the unitcomposed of power house employees. Burns, a regular power houseemployee,was assigned in November 1940, to the position of travelingengineer installing boilers for customers of the Company and in-structing the customers in the operations of the. boilers.He is stillcarried on the power house pay roll and, when he is not traveling,is employed as a power house engineer.He spends approximately 50per cent of his time in the power house and the other 50 per centas a traveling engineer.We find that he should be included withinthe unit composed of power house employees.VI.THE DETERMINATION OF REPRESENTATIVES-We find that the question concerning representation which hasarisen can best be resolved by the election referred to in Section V,among the employees who were employed by the Company during thepay-roll period immediately preceding our Direction of - Electionherein, with the inclusions and exclusions set forth in the Direction.Upon the basis of the foregoing findings of fact, and upon' theentire record in the case,the Board makes the following :CONCLUSION OF LAwA questionaffecting commerce has arisen concerning the represen-tation of employeesof the Company within themeaning of Section9 (c) and Section 2 (6) and(7) of theNational Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to ArticleIII, Section 8, ofNational LaborRelations Board Rules and Regulations,Series 2,as amended, it is hereby 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Erie City Iron Works, Erie, Pennsylvania, an election by secretballot shall be conducted as early as possible, but not later than thirty'(30)days from the date of this Direction of Election, under thedirection and supervision of the Regional Director for the SixthRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among the power-house employees of Erie City Iron,Works, who were employed during the payroll period immediatelypreceding the date of this Direction, including Kawinski, Burger,and Burns, employees who did not work during such period becausethey were ill, on vacation, temporarily laid off, or absent becausecalled for military service, but excluding employees who have sincequit or been discharged for cause, to determine whether they desireto be represented by International Brotherhood of Firemen andOilers, Local 249, A. F. of L., or by Erie City Iron Works EmployeesAssociation, for the purposes of collective bargaining, or by neither.MR. EDWIN S. SMITH, dissenting :In view of the history of collective bargaining between the Com-pany and the Association prior to the filing of the Brotherhood peti-tion, and for the reasons stated in my separate opinions inMatter ofAllis-ChalmersManufacturing CompanyandInternationalUnion,,etc.,4and subsequent cases,' I would not permit the employees in thepower house to set themselves apart in a bargaining unit separatefrom the plant unit.4 4 N. L.R. B. 159.-5 See,e.g.,Matter of American Can CompanyandEngineers Local No so, etc.,13 N. L.R. B. 1252;Matter of Milton Bradley CompanyandInternational Printing Pressmen andAssistants Union of North America,15 N L. R. B. 938.